Filed 12/10/20                                     Case 16-23904                                               Doc 109



       1   2
           EDMUND GEE, State Bar No. 178627
       2   Assistant United States Trustee
           UNITED STATES DEPARTMENT OF JUSTICE
       3   Office of the United States Trustee
           501 “I” Street, Suite 7-500
       4   Sacramento, CA 95814
           Telephone: (916) 930-2100
       5   Facsimile: (916) 930-2099
           Email: Edmund.Gee@usdoj.gov
       6
       7   Attorneys for TRACY HOPE DAVIS
           United States Trustee for Region 17
       8
                                     UNITED STATES BANKRUPTCY COURT
       9
                                      EASTERN DISTRICT OF CALIFORNIA
      10
                                             SACRAMENTO DIVISION
      11
      12
           In re:                                       )       Case No. 16-23904
                                                        )       Chapter 7
      13   John Joseph Butler, III and                  )
      14   Sandra Elaine Butler,                )               DC NO.: UST-1
                                                )
      15                                        )
                                                )
      16                                        )
      17                           Debtors.     )
           ____________________________________ )
      18
      19
                         EX PARTE REQUEST FOR AN ORDER AUTHORIZING THE
      20               UNITED STATES TRUSTEE TO APPOINT CHAPTER 7 TRUSTEE

      21            Pursuant to Bankruptcy Rule 5010 and Local Bankruptcy Rule 5010-1, the United States
      22
           Trustee requests an order authorizing the United States Trustee to appoint a Chapter 7 Trustee in
      23
           the above-captioned case. In the Debtor John Joseph Butler III’s motion to reopen this
      24
      25   bankruptcy case, Mr. Butler indicates that he is seeking to amend schedules to listed an omitted

      26   asset.

      27
      28


                                                            1
Filed 12/10/20                                   Case 16-23904                                     Doc 109



       1
       2
                 Under the circumstances, the appointment of a chapter 7 trustee is appropriate.
       3
           Dated: December 10, 2020                   Respectfully submitted,
       4
                                                      Edmund Gee
       5
                                                      Assistant United States Trustee
       6
                                                      By: /s/ Edmund Gee
       7                                              Edmund Gee
       8
                                                      Attorney for Tracy Hope Davis,
       9                                              United States Trustee

      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                                         2
